Potter, J.,
delivered the opinion of the court.
This is ■ an appeal by the appellant, James Webb, from a conviction in the circuit court of Warren county of a misdemeanor under a municipal ordinance of the city of Vicksburg. After conviction the following sentence was imposed upon the appellant:
“It is thereupon ordered by the court that for such his offense of concealed weapons that he be fined and pay to the city of Vicksburg the sum of one hundred dollars and all costs of this prosecution, and that he serve thirty days on the city works. It is further ordered that the said defendant stand committed to the county farm until all costs are paid and then delivered to the city of Vicksburg to serve fine and imprisonment. ’ ’
This was a conviction under a ■ municipal ordinance, and we know no authority of law for imposing that part of the sentence requiring the defendant to “stand committed to the county farm until all costs are paid.” This part of the sentence should be stricken out. We find no other error in record.
This case, therefore, is reversed and remanded, with directions that sentence be imposed anew in conformity with this opinion.

Reversed and remanded.